962 So. 2d 380 (2007)
Robert SMITH, Appellant,
v.
STATE of Florida, Appellee.
Nos. 4D06-2623, 4D07-1023.
District Court of Appeal of Florida, Fourth District.
August 1, 2007.
Carey Haughwout, Public Defender, and Anthony Calvello, Assistant Public Defender, West Palm Beach, for appellant.
No appearance for appellee.
PER CURIAM.
In this Anders appeal,[1] the court first consolidates case 4D07-1023 with case 4D06-2623, as each case seeks appellate review of the circuit court's adjudication of guilt for violation of probation in lower court case 96-19625 after entry of a nolo contendere plea to indecent assault of a child under the age of sixteen years old. We affirm the order revoking appellant's probation and imposing sentence, but we remand for entry of a written order of revocation of probation specifying the conditions appellant was found to have violated. See Mills v. State, 948 So. 2d 994 (Fla. 4th DCA 2007); Rey v. State, 904 So. 2d 566 (Fla. 4th DCA 2005); Riley v. State, 884 So. 2d 1038 (Fla. 4th DCA 2004).
SHAHOOD, C.J., WARNER and FARMER, JJ., concur.
NOTES
[1]  Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).